Opinion by
Tilson, J.
It was stipulated that the candy boxes are articles chiefly used in the kitchen or household or on the table for utilitarian purposes, or hollow ware, composed in chief value of metal, not gold plated. It was not established that the articles are not plated with platinum, silver, or colored with gold lacquer. The protest was therefore overruled as to the candy boxes. It *704Was' stipulated that the cotton hose in question are like those the subject of Abstract 23859. They were therefore held dutiable as embroidered at 75' percent under paragraph 1529 as claimed.